502 Pa. 573 (1983)
467 A.2d 819
COMMONWEALTH of Pennsylvania, Appellant,
v.
Paul SHOEMAKER.
Supreme Court of Pennsylvania.
Argued October 17, 1983.
Decided November 16, 1983.
*574 Robert J. Gillespie, Jr., Dist. Atty., Joseph C. Giebus, Asst. Dist. Atty., for appellant.
Philip T. Medico, Jr., Asst. Public Defender, for appellee.
Before ROBERTS, C.J., and NIX, LARSEN, FLAHERTY, McDERMOTT, HUTCHINSON and ZAPPALA, JJ.

OPINION OF THE COURT
PER CURIAM.
This is an appeal from an order of the Superior Court, 303 Pa.Super. 242, 449 A.2d 669, vacating a judgment of sentence of the Court of Common Pleas of Luzerne County and remanding the record for resentencing. The Superior Court deemed the sentence invalid because a minimum term was not imposed pursuant to 42 Pa.C.S. § 9756(b).
The record establishes that appellee, who was seventeen years old at the time of sentencing, was sentenced pursuant to the "Youth Offenders Act," Act of April 28, 1887, P.L. 63, § 6, 61 P.S. § 485 (1964), which specifically prohibits the imposition of a minimum period of incarceration. As 42 Pa.C.S. § 9756(b) thus did not apply to the sentencing proceeding in this case, the order of the Superior Court must be vacated.
Order of the Superior Court vacated and record remanded to that court for proceedings consistent with this opinion.